Exhibit 10.2 Exhibit A Equipment list Receptionist Area 1. Computers Dell Optiplex (4) Server generic (1) Vet Ed tablet Fujitsu Stylistic 2. Selectric IBM Typewriter 3. H/P All in one Printer Office Jet 650 4. HP laserjet 1100 5. Three client chairs 6. Two receptionist chairs 7. Brother Shredder 8. Answering machine AT&T 1739 9. Metal file‐ two drawer 10. Small fish tank 11. AM/FM/CD Radio Casio 12. Two floor mats 13. Food display racks 14. Built‐in cabinets 15. Five built‐in shelves 16. Waste basket 17. Telephone System Nortel Network (9) phones 18. Swingline electronic stapler 19. 3 Com router 20. Miscellaneous office supplies Treatment Room 21. Two Shoreline wet treatment tubs 22. Built‐ in cabinets and drawers 23. Incubator Armstrong Universal Infant 24. SS cages three Shoreline 25. Desk 26. Drs. Chair 27. Two waste baskets. 28. GX 77o Dental X‐ray wall mounted 29. Two ss cold sterile trays 30. Dental x‐ray viewer wall mount 31. In‐ wall Drug LockerF 32. Five Clippers two corded Oster Andis three battery Oster Andis and Whal 33. Woods light 34. Three Schioetz tonometers Miltex 35. Two optivisors 36. Two tourniquets 1 37. Isoflorane anesthetic machine Ohmeda 38. Twelve oxygen E tanks one H tank (One H tank leased) 39. Stortz video Camera 40. Emergency light 41. Tattoo tool kit 42. Three Flo‐Guard IVAC Pumps 43. IVAC stand 44. Canon Color Video printer 45. Welch Allen Sigmoid scope light 46. Medical Diagnostic services Cystoscope 47. MDS Focuscope 48. Taskvision Loop 49. Two Laryngeal scopes with four blades 50. Lanier Stomach lavage kit. 51. HP Deskjet printer 5850 52. Dr. chair 53. Stryker Cast saw Two Cast spreaders 54. Three Oto‐scopes Two Ophthalmic heads 55. Three SS sterile Jars 56. Verucca Freeze cryo surgery 57. Three Schioetz Tonometers Miltex 58. Three microchip Readers. (Two AVID one Home again) 59. Finger Bandage Tube gauze kit. 60. Medical Glass Jars with SS lids !10) 61. Vetroson Buffer Scalar Dental ultrasonic cleaner. 62. Pulse OX Nonin 9847V 63. Vet OX 4402L 64. Whal Clippers 65. Oster Clippers Corded A‐2 66. Andis Clippers corded 67. Thirty‐two A‐2 Clipper blades 68. Andis Clippers Cordless. 69. Two Kilo Trip Balance Ohaus 70. RCA radio/CD player 71. Teledyne Big Beam Emergency light. 72. Dog Dental model 73. Cat dental model Pharmacy Room 1. Fireproof Safe 2. Phone cabinet 3. Desk 4. Lamp 5. Label Printer Dymo 450 6. Waste basket 2 7. Cabinets 8. Drawers’ 9. Small Refrigerator Sanyo 10. Five drawer metal file 11. Roll around wooden drawer 12. Flavor Rx system 13. Microwave Panasonic Hospital Administrator’s Office 14. Dell Optiplex computer 15. Files 16. Shelving 17. Two metal two drawer files 18. HP printer 19. Desk Dog Exam Room 1. EKG Electronics for medicine Honeywell 2. Lift table/scale for dogs Shore‐line 3. Two client Chairs 4. X‐Ray viewer in wall American Medical Sales 5. Sink Cabinet 6. Cold Sterile SS tray and instruments 7. Chiropractic actuator 8. Woods Light 9. Schioetz tonometer 10. Waste Basket 11. Small Refrigerator Sanyo 12. Dr. Stool 13. Glass shelving 14. Dogs Knee model 15. Dogs ear model 16. Otoscope and head Welsh Allen Cat Exam Room 1. Cat dental model 2. Chair Client 3. EKG Burdick EK/5A 4. Shore‐line SS exam table/ scale 5. X‐Ray viewer In wall Shore‐line 6. Woods light 7. SS instrument tray cold sterile with instruments 8. Schioetz Tonometer 3 9. Waste basket 10. Glass shelving 11. Dr. Stool 12. Blood Pressure monitor Ultrasonic Doppler Model 811‐B Parks Medical Electronics Laboratory 1. Clothes Washer/ Dryer 2. Waste Basket 3. Chair 4. A/O Medical Microscope 5. Cabinets Drawers 6. Idexx Centrifuge 7. Clinaseal Centrifuge 8. Select‐a‐fuge Centrifuge. 9. Abaxis Vet Scan Rocker, VS2 Hmt HmII 10. Small Refrigerator Sanyo 11. Two drawer metal file 12. Motorola two way radios. Three with charger 13. West Bend Timer 14. H/P Deskjet Printer 5650 15. Two Clothes hampers. 16. Hemocytometer Four hand counters 17. Three Refractometers Schuco 18. Ss tray Cold sterile 19. Two hand pipettes 20. First Aid Kit. Surgery Room and Supplies 1. Overhead dual surgery light Castel 2. Over head single surgery light Castel 3. In wall dual X‐Ray viewer Picker 4. Isoflorane Ohio 5. Isoflorane Ohmeda (2) 6. Roll‐a round plastic tray table Lakeside 7. Suction Everest Jennings 8. Luxar Laser 12 Watt with smoke evacuator 9. Ekg Electronics for Medicine 10. Blood pressure / ECG/ Pulse OX Vetspecs VSM 8 11. iM3 Dental Center HS drill with compressor. 12. Two SS mayo stands 13. Two SS surgery tables hydraulic Shore‐line 14. SS gurney on wheels Shore‐line 15. SS waste bucket on wheels 16. Ohio Ventilator 4 17. Castle Roll‐a‐round surgical lamp 18. Stortz video camera 19. Olympus lamp/suction for endoscopy 20. LSP lamp/ suction for endoscopy 21. Magnavox VCR TV monitor for Endoscopy 22. Spirometer ECG printer 23. Portable emergency search light. 24. Mk‐20 Beta Surg Electro cautery 25. SS V positioned Surgical Preparation 1. Glass Pass through 2. Auto clave Tuttnauer 2340M 3. Ultrasonic cleaner Branson 4. Scrub sink 5. Instruments: Cat Spay (3), Dog spay(2), eye packs (2) Bone Pack, Knee surgery pack, Bone drill Battery, main pack, gowns (10), towel pack 6. GIF Tube placement kit 7. Endoscopic Olympus 8. Bronchoscope Olympus 9. Bronchoscope Stortz 10. Isoflorane Ohmeda‐Ohio 11. Orthopedic instruments (none for plating: wires and external fixation) 12. Two water bath warmers Gormar Rupt Grooming Area 1. Refrigerator 2. Freezer 3. Hydro surge bather 4. Three food racks 5. Step stool 6. Bath tub 7. Radio 8. Fan Dog Boarding Area #1 1. Three Cage Dryers 20 AMP 2. Six dog runs Mason 3. Ten SS cages With two metal dividers. Shore‐line 5 Isolation Area 1. Two Dog Runs Mason Dog Boarding Area #2 1. Four Dog Runs Mason Dog Boarding Area #3 1. Six Dog Runs Mason 2. Six SS cages Shore‐line 3. Nine employee steel lockers 4. Two Cage Dryers 5. Pressure Washer Karcher 6. Roll‐a‐round dolly 7. Ekg Electronics for Medicine Cat Boarding Area 1. Four Cat Cages 2. Two cat climbers 3. Four chairs 4. Waste basket X-Ray Room 1. Bennett Autotech 2. Roll‐a‐round dental cabinet Summit Hill 3. Three Pair Lead gloves 4. Four Wolf lead aprons 5. One lead thyroid protector 6. Ultrasound Ultramark 7 7. Two 4film X‐Ray viewers Picker and Maxant 8. Dental Dark Box 9. Carr Film Storage 10. Fourteen assorted size film cassettes 11. Desk and shelves built in. 12. X‐Ray Film processor Konica QX‐60A 6
